Name: 79/954/EEC: Commission Decision of 26 October 1979 approving a programme for the processing and marketing of livestock and livestock products in Scotland pursuant to Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-16

 Avis juridique important|31979D095479/954/EEC: Commission Decision of 26 October 1979 approving a programme for the processing and marketing of livestock and livestock products in Scotland pursuant to Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 289 , 16/11/1979 P. 0040 - 0041****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 26 OCTOBER 1979 APPROVING A PROGRAMME FOR THE PROCESSING AND MARKETING OF LIVESTOCK AND LIVESTOCK PRODUCTS IN SCOTLAND PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/954/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 10 APRIL AND 4 OCTOBER 1978 THE GOVERNMENT OF THE UNITED KINGDOM COMMUNICATED THE PROGRAMME FOR THE PROCESSING AND MARKETING OF LIVESTOCK AND LIVESTOCK PRODUCTS IN SCOTLAND AND SUPPLIED ADDITIONAL DETAILS ON 26 JUNE 1979 ; WHEREAS THE SAID PROGRAMME RELATES TO THE MODERNIZATION , RATIONALIZATION AND EXPANSION OF FACILITIES FOR THE MARKETING AND PROCESSING OF : - CATTLE , SHEEP AND PIGS , - POULTRY AND EGGS , - MILK AND MILK PRODUCTS , AND TO THE MODERNIZATION AND EXPANSION OF COLD STORES , WITH THE AIM OF ADAPTING PROCESSING AND MARKETING TECHNIQUES , AND HENCE THE QUANTITY AND QUALITY OF THE PRODUCTS PROCESSSED AND MARKETED , TO THE REQUIREMENTS AND POSSIBILITIES OF THE MARKET ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS , IN SO FAR AS THE PROGRAMME RELATES TO FACILITIES FOR SLAUGHTERING CATTLE , SHEEP AND PIGS AND PROCESSING THEIR MEAT , APPROVAL MAY COVER ONLY THOSE PARTS OF THE PROGRAMME WHICH ARE NOT APPROVED BY COMMISSION DECISION 79/911/EEC OF 18 OCTOBER 1979 APPROVING THE REDMEAT SLAUGHTERHOUSE IMPROVEMENT PROGRAMME FOR THE UNITED KINGDOM ; WHEREAS , IN SO FAR AS THE PROGRAMME RELATES TO MILK AND MILK PRODUCTS , APPROVAL MAY ONLY BE GIVEN SUBJECT TO FUTURE COMMUNITY POLICY DESIGNED TO COPE WITH THE STRUCTURAL SURPLUSES IN THIS SECTOR , AND IN ANY EVENT MAY EXTEND ONLY TO THOSE PARTS UNCONNECTED WITH THE MANUFACTURE OF MILK POWDER AND BUTTER ; WHEREAS APPROVAL OF THE PROGRAMME , TAKING INTO ACCOUNT THE FOREGOING , DOES NOT AFFECT DECISIONS TO BE TAKEN IN PURSUANCE OF ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 RELATING TO COMMUNITY FINANCE FOR PROJECTS , AND IN PARTICULAR FOR THOSE WHICH COULD HAVE A DIRECT OR INDIRECT EFFECT ON INCREASED MANUFACTURE OF MILK POWDER AND BUTTER ; WHEREAS , IN SO FAR AS THE PROGRAMME RELATES TO THE ERECTION AND MODERNIZATION OF COLD STORES , APPROVAL MAY EXTEND ONLY TO THE PART WHICH IS CONNECTED WITH PROCESSING AND MARKETING FACILITIES AND IS NOT INTENDED FOR THE STORAGE OF INTERVENTION PRODUCTS ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT OF THE PARTICULARS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 TO SHOW THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE ABOVEMENTIONED SECTORS ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE PROCESSING AND MARKETING OF LIVESTOCK AND LIVESTOCK PRODUCTS IN SCOTLAND PURSUANT TO REGULATION ( EEC ) NO 355/77 , COMMUNICATED BY THE UNITED KINGDOM GOVERNMENT ON 10 APRIL AND 4 OCTOBER 1978 AND SUPPLEMENTED ON 26 JUNE 1979 , IS HEREBY APPROVED , WITH THE EXCEPTION OF THOSE SECTIONS WHICH : - ARE APPROVED BY COMMISSION DECISION 79/911/EEC OF 18 OCTOBER 1979 APPROVING THE REDMEAT SLAUGHTERHOUSE IMPROVEMENT PROGRAMME FOR THE UNITED KINGDOM , - RELATE TO THE PRODUCTION OF MILK POWDER AND BUTTER , - RELATE TO THE ERECTION AND MODERNIZATION OF COLD STORES WHICH ARE NOT CONNECTED WITH PROCESSING AND MARKETING FACILITIES AND ARE INTENDED FOR THE STORAGE OF INTERVENTION PRODUCTS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 26 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT